Opinion issued July 3, 2008
     













In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00384-CV




IN RE JOHN AND NANCI LAMAR, Relators




Original Proceeding On Petition For Writ Of Mandamus




MEMORANDUM OPINION 

By petition for writ of mandamus, relators, John and Nanci Lamar, seek relief
to compel the trial court to grant their second amended motion for jurisdictional
discovery and to overrule the objections made to the affidavits attached thereto.
Because interlocutory appeal will be available to the Lamars after the trial court rules
on the special appearance, we find that an adequate remedy by appeal exists.  See
Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(7).  
We deny the petition for writ of mandamus.
          
Per Curiam
 
Panel consists of Justices Taft, Jennings, and Bland.